Exhibit 99.1 WIRELESS AGE SUBSIDIARY’S ASSETS PLACED FOR SALE TORONTO, ONTARIO — February 9, 2009 — Wireless Age Communications, Inc. ("Wireless Age" or the “Company”) (OTCBB:WLSA) today announced that the Companyhas received notification from Meyers Norris Penny Limited (the “Interim Receiver”), that the assets of Wireless Age Communications Ltd. (“Wireless Ltd.”) and Wireless Source Distribution Ltd. (“Wireless Source”) are being sold. As previously announced in the Company’s new releases dated January 12, 2009 and January 23, 2009, SaskTel served Wireless Ltd. and Wireless Source with a Notice of Intention to Enforce Security under the Bankruptcy and Insolvency Act, and also obtained a Court Order to immediately appoint an interim receiver. On February 2, 2009, the Interim Receiver provided Wireless Age with initial marketing documentation indicating that it intended to sell the business assets in three separate packages; 1) the assets of Wireless Source, which consists of the former commercial operating segment, 2) the Saskatchewan retail operating segment assets of Wireless Ltd., and 3) the Manitoba retail operating segment assets of Wireless Ltd. The Interim Receiver indicated that preference would be given to a purchaser of all three packages in one transaction.
